DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed November 24, 2021 is acknowledged and has been entered.  Claims 2, 3, and 21 have been canceled.  Claims 1, 4, 5, 7-15, 18-20, and 22 have been amended.  Claims 23 and 24 have been added.

2.	Receipt of the declaration under 37 C.F.R. § .132 by Dr. Greg M. Delgoffe filed November 24, 2021 is acknowledged.

3.	As before noted, Applicant elected the invention of Group I, claims 1-10, 17, 20-22, drawn to a method of treating exhausted tumor infiltrating lymphocytes (TILs) from a tumor.
	Additionally, Applicant elected the species of the invention in which the one or more agents that increase peroxisome proliferator-activated receptor gamma coactivator 1-alpha (PGC1) activity is rosiglitazone, in which the exhausted TILs from the tumor are characterized as exhibiting each of sustained PD-1 expression, sustained LAG-3 expression, sustained Tim-3 expression, reduced mitochondrial mass, and reduced PGC1 expression, in which the TILs are further contacted with each of IL-2, an anti-CD3 antibody, and an anti-CD28 antibody, and in which the tumor is a melanoma.

4.	Claims 1, 4-20, and 22-24 are pending in the application.  Claims 11-16, 18, and 19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 2, 2021.

5.	Claims 1, 4-10, 17, 20, and 22-24 have been examined.

Election/Restriction
6.	As previously noted, the restriction and election requirement set forth in the Office action mailed February 8, 2021 has been withdrawn in part so as to rejoin the elected species of the invention and the non-elected species of the invention in which the exhausted TILs from the tumor are characterized as exhibiting any one or more of sustained PD-1 expression, sustained LAG-3 expression, sustained Tim-3 expression, reduced mitochondrial mass, and reduced PGC1 expression and/or in which the TILs are further contacted with one or more of IL-2, an anti-CD3 antibody, and an anti-CD28 antibody.

Response to Amendment
7.	The declaration under 37 C.F.R. § .132 by Dr. Greg M. Delgoffe filed November 24, 2021 is insufficient to overcome the rejections of the examined claims based upon insufficiency of disclosure under 35 U.S.C. 112(a) as set forth in the last Office action because at least in part the showing provided by the declaration is not reasonably commensurate in scope with the claims.  Other reasons are provided in the rejections that follow.

Priority
8.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing date of an earlier filed provisional application is acknowledged.  
However, claims 1, 4-10, 17, 20, and 22-24 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 
Accordingly, the effective filing date of the claims is deemed the filing date of the international application (i.e.,. PCT/US2017/035928), namely June 5, 2017.

Grounds of Objection and Rejection Withdrawn
9.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed May 24, 2021.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

11.	Claims 1, 4-10, 17, 20, and 22-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Beginning at page 10 of the amendment filed November 24, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons: 
	Claims 1, 4-10, 17, 20, and 22-24 are indefinite for the following reasons:
The claims are drawn to a method that is intended for use in treating exhausted tumor infiltrating lymphocytes (TILs), but what are “exhausted” TILs and what effect must be achieved when practicing the claimed invention to “treat” exhausted TILs?  The terms used by the claims are not expressly defined by the specification.  Then, while according to claim 6 and/or according to the specification “the TILs from the tumor include exhausted tumor infiltrating T-cells, such as those having sustained expression of PD-1, sustained expression of LAG-3, sustained expression of Tim-3, reduced mitochondrial mass, reduced expression of PGC1, or combinations thereof” (page 2, lines 13-16), it is not clear how one should assess whether TILs from a tumor exhibit any of these  when it is not evident relative to what standard the comparison must be made?  Then, how should it be determined that TILs from a tumor exhibit “sustained” expression of any one or more of PD-1, LAG-3, and Tim-3?  Relative to what time point is it to be determined if TILs from a tumor continue to express these proteins?  Is it from the point in time that the cells are first isolated from a tumor?  Is it from a point in time before the cells are isolated from a tumor?  Either way, must the cells continue to express one or more of these proteins for a defined period of time to be regarded as exhibiting “sustained” expression of the proteins and if so what is that period of time?
At page 11 of the amendment filed November 24, 2021 Applicant has argued that the claims are not indefinite because the term “T cell exhaustion” is not a newly coined term and one would immediately recognize and understand that “exhausted tumor infiltrating lymphocytes (TILs) from a tumor of a mammalian subject” (as recited by claim 1) are TILs “showing the abnormal ‘exhaustion’ phenotype (hyporesponsiveness)” (page 11 of the amendment).
In response, the claims do not recite the TILs from the tumor of the mammalian subject exhibit “the abnormal exhaustion phenotype” or “hyporesponsiveness”; nevertheless, it is not evident when or why TILs from the tumor of a given mammalian subject (e.g., a human or a dog or an elephant) should be regarded as exhibiting “the abnormal exhaustion phenotype”.  What are the particularly identifying features of TILs exhibiting this phenotype?  It is not clear.  Perhaps the cells must exhibit “sustained expression of PD-1”, “sustained expression of LAG-3”, “sustained expression of Tim-3”, “reduced mitochondrial mass”, and/or “reduced expression of PGC1”, as in accordance with claim 6, but truly, since claim 6 is a dependent claim, it must not be presumed that the cells according to claim 1 are necessarily cells that exhibit any one or more of these same features.  In fact, since the claims must be given the broadest, reasonable interpretation, it should be recognized that the TILs isolated from the tumor of a ”, as explained above, because it is not evident relative to which standards of comparison it must be determined if TILs from a tumor of a mammalian subject, there is no way to ascertain whether any given isolate of TILs is an isolate that has the requisite characteristics.  If the TILs exhibit hyporesponsiveness then it must be asked to what are the cells hyporesponsive and/or how must it be determined if the cells have this property?  Then, as to the whether or not the term “T cell exhaustion” is or is not newly coined, it is not important; what is important is that it be understood what subject matter it is that is regarded by Applicant as the invention and that the terminology used by the claims is understood to the degree necessary to permit the artisan to ascertain the identity of infringing subject matter.  In this case, as noted above, the claims are drawn to a method that is intended for use in treating exhausted tumor infiltrating lymphocytes (TILs), but since it is not clear when or why TILs from a tumor of any given mammalian subject must be regarded as being “exhausted” TILs and/or what effect it is that must actually be achieved when practicing the claimed invention to “treat” exhausted TILs, it is not possible to ascertain what subject matter it is that is regarded as the invention so that infringing subject matter might be recognized.  Even, as in accordance with claim 6, the TILs exhibit, for example, a relatively reduced mitochondrial mass (and again it is not clear relative to what standard of comparison it must be determined if this is so), what effect must incubating the cells with an “effective amount” of rosiglitazone cause, if it is to be understood that the objective of practicing the claimed invention, as recited by the preamble of claim 1, has been met?  It is not clear and because it is not clear the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or ascertain infringing subject matter.  Notably claim 1 recites, “administering the restored TILs to the mammalian subject”, but is the objective of “treating” exhausted TILs from a tumor of a mammalian subject the restoration of the cells?  It is not clear, especially since the claim does not recite an active or manipulative step by which exhausted TILs are 
Applicant has further argued that the claims are not indefinite in light of the evidence provided by the declaration under 37 C.F.R. § .132 by Dr. Greg M. Delgoffe filed November 24, 2021, which states  “exhaustion” is a term of art and that one of ordinary skill in the art reading the specification would immediately understand the meaning of “exhausted” TILs.
In response, although the merit of the declaration and particularly the stated opinions expressed by Dr. Delgoffe has been given careful consideration, but the declaration has not been found sufficient to overcome this rejection for the reasons provided above.  
Notably the declaration states the specification “explains that exhausted T cells (including TILs) are hyporesponsive T cells that are characterized by chronic inactivation or sustained expression of PD-1, LAG-3, and Tim-3 cellular markers” (item 7 at page 3 and 4).
In response, first, Applicant is duly reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  
In addition, at least some of these features (e.g., sustained expression of PD-1), 
Accordingly it is evident that Applicant has attempted to obviate the stated grounds of rejection by relying upon features of the disclosed invention, which are not recited by the rejected claims. 
Second, as noted above, the declaration states that according to the disclosure at page 7 of the specification “exhausted T cells (including TILs) are hyporesponsive T cells that are characterized by chronic inactivation”, but this is confusing because according to the disclosure at page 7 “[a] TIL T cell is activated chronically”.  How is that a T cell that is “activated chronically” is characterized by “chronic inactivation”?
Third, the disclosure at page 7, lines 24-29 of the specification to which the declaration refers and which, according to Applicant’s remarks at page 11 of the amendment filed November 24, 2021, “expressly defines” the term “exhausted tumor infiltrating lymphocytes (TILs) from a tumor of a mammalian subject”, actually reads as follows (with emboldening added for emphasis):

A TIL T cell that is activated chronically (as in cancer and in chronic viral infections), which succumb to a persistent phenotype of hyporesponsiveness.  Such exhausted cells typically have chronic activation or sustained expression of PD-1, LAG-3, and Tim-3, and reduced expression of PGC1 (such as a reduction of at least 10%, at least 20%, at least 25%, at least 50%, at least 70%, at least 75%, or at least 80%, as compared to a non-exhausted tumor-infiltrating T-cell).

Again, it is improper to read limitations into the claims from the specification, but even so, it would seem that the specification does not “expressly define” the term, especially since it would seem that the language is only intended to provide loose guidance as to which a TIL might typically be regarded as being an “exhausted” TIL.  Nevertheless, the guidance provided is only meaningful when it is understood what features characterize the “non-exhausted tumor-infiltrating T-cell” since it is relative to this cell that it must be determined if a TIL is an “exhausted” TIL.  Obviously a non-exhausted tumor-infiltrating T-cell is ” as compared to a non-exhausted tumor-infiltrating T-cell and so it follows that might only ever be possible to know or determine if a given tumor-infiltrating T-cell is exhausted when the level of expression of PGC1 can be measured and compared to the level of expression of PGC1 by a “non-exhausted tumor-infiltrating T-cell”.  If it not clear when or why any given tumor-infiltrating T-cell should be regarded as being a “non-exhausted” tumor-infiltrating T-cell it is not evident how it might ever be determined relative to which level of expression of PGC1 the comparison must be made. 
	Fourth, it is aptly noted that the declaration states “exhausted T cells were obtained from murine melanoma by flow cytometric sorting (CD8+PD-1hiTim3+)”, which seems to imply Dr. Delgoffe’s understanding that not every TIL isolated from a murine melanoma is an “exhausted” T cell.  Moreover, it is submitted that the statements made imply exhausted tumor-infiltrating T-cells are cells that may be sorted on the basis of their expression of CD8, PD-1, and Tim3 (CD8+PD-1hiTim3+); and yet the claims are not drawn to any such cells, per se.  Given the statements made by the disclosure, it is submitted that it is even less clear now which cells are those to which the claims are directed.  This is because unlike the “exhausted” tumor-infiltrating T-cells described by the declaration (and by the disclosure1) the cells to which the claims refer are not CD8+, do not express relatively high levels of PD-1, do not express Tim-3, and do not have relatively reduced mitochondrial masses.   
	At page 11 of the amendment filed November 24, 2021, Applicant has remarked that given the disclosure by the specification at page 7 that exhausted cells typically have chronic activation or sustained expression of PD-1, LAG-3, and Tim-3, and reduced expression of PGC1, one of ordinary skill in the art would understand what is claimed.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  
 	In further response, since Applicant has remarked exhausted cells typically have chronic activation or sustained expression of PD-1, LAG-3, and Tim-3, and reduced expression of PGC1, it should be asked:  are the exhausted TILs referred to by the claims cells that are chronically activated and exhibit sustained expression of PD-1, LAG-3, and Tim-3, along with reduced expression of PGC1, or not?
	Turning to a different but related issue, as explained in the preceding Office action and again above, although intended for use in “treating” exhausted tumor infiltrating lymphocytes (TILs) from a tumor of a mammalian subject, it is not clear what effect must actually must be achieved.
	According to the disclosure in Example 4 at page 28 of the specification, the example entitled, “Restoration of Exhausted TIL T cells Using  Rosiglitazone (RSG)” describes methods used to “enhance expansion of tumor infiltrating T cells using in vivo administration of rosiglitazone (RSG) prior to expansion ex vivo” and even though the claimed method comprises the administration of the restored TILs to the mammalian subject, it is wondered if the objective of “treating” exhausted tumor infiltrating lymphocytes (TILs) from a tumor of a mammalian subject might not be the enhancement of expansion of tumor infiltrating T cells contained in the population of TILs obtained from the tumor of a mammalian subject.  Still, whatever the objective, as the claims are presently written, it is not clear what effect it is that must be achieved in practicing the claimed invention.  
Here Applicant is again reminded that M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and that includes the 2  Again, the claims are drawn to a method that is intended for use in “treating” TILs from a tumor, not the TILs in a tumor and not the TILs in a tumor in a cancer patient.  What then is the specific and substantial asserted utility or a well-established utility of the claimed invention?  What is the point of “treating” TILs from a tumor of a mammalian subject by acquiring the cells, incubating the cells with rosiglitazone under conditions that permit expansion of the cells, and then administering the cells to the mammalian subject?
What effect must be achieved in “treating” the TILs from a tumor in the manner according to the claims?  Notably the claims recite that the method comprises contacting TILs from a tumor with “an effective amount” of one or more thiazolidinediones (TZDs) or sirtuin activators3 under conditions that permit expansion of TILs, but what is this amount, what is the effect that must be caused when this amount is incubated with the TILs from the tumor, and how should the amount necessary to achieve that effect be determined when it is not clear how or why the invention is intended to be used?  Is the “effective amount” that is to be used an amount that is effective to cause the TILs to exhibit an “enhanced” ability to expand?  Is it an amount that is effective to cause the cells exhibit “increased” proliferator-activated receptor gamma coactivator 1-alpha (PGC1) activity (as might have been implied by the language of the original claims)?  If so, in either case, relative to what standard of comparison must it be determined when an amount of an agent is an amount that has caused such an enhanced or increased activity or function?  In regard to the latter case, even if it were known what standard of comparison should be used, how should it be determined if TILs contacted with an agent exhibit increased  activity?  What is this activity?  How is it measured so as to be compared to the level of PGC1 activity in a standard to be used in drawing the comparison?
Here it seems appropriate to again remind Applicant that the metes and bounds of the subject matter that Applicant regards as the invention cannot be ascertained, where the claims recite the phrase “effective amount”, yet fail to state the function that is necessarily achieved.  See In re Frederiksen & Nielsen, 213 F 2d 547, 102 USPQ 35 (CCPA 1954).  In this case it is not evident what therapeutic effect the agent must have upon the TILs and in general the various endpoints and extents that define an “effective” treatment are of a more conditional or qualitative nature.  So, whatever the expected or desired effect that must to be achieved in practicing the claimed invention as intended, unless it is more particularly defined, any reading of the instant claim would be highly subjective.  Accordingly, it is submitted that the claims fail to delineate with the requisite clarity and particularity the metes and bounds of the subject matter that is regarded as the invention so as to permit the skilled artisan to know or determine infringing subject matter.4 
	Further complicating the determination of the metes and bounds of the subject matter that is encompassed by the claims and/or which is regarded as the invention, according to claims 4 and 5, which depend from claim 1, the methods further comprise administering a “therapeutically effective” amount of the one or more thiazolidinediones (TZDs) or sirtuin activators to the subject; yet the method, as mentioned above, is drawn to a method of “treating” exhausted tumor infiltrating lymphocytes (TILs) from a tumor of a mammalian subject and so it is entirely unclear what “therapeutic effect” the amount of rosiglitazone, when administered to the subject, must have.  What is a “therapeutically effective amount” of rosiglitazone in each case and what effect is that must be achieved in administering this amount to the subject?  Without clear indications as to what effect must be achieved by administering rosiglitazone to the mammalian subject from whom the TILs were obtained, it is submitted that the claims are vague and indefinite and fail to clearly and particularly point to the subject matter that is regarded as the invention because the interpretation of the claim would be largely subjective in nature – and 
Once again Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
With regard to the issue of the what effect is to be achieved by the practice of the claimed invention to “treat” exhausted tumor infiltrating lymphocytes (TILs) from a tumor of a mammalian subject, Applicant has argued that the claims are not indefinite because the specification discloses that TILs “can be used for a type of adoptive cell therapy known as TIL therapy, which is used to treat cancer” (page 11 of the amendment filed November 24, 2021).
In response, if it is Applicant’s view that the claims are drawn to a method that is intended for use in treating cancer, then, Applicant is reminded that the elected invention is not a method of treating cancer.  As noted above, Applicant elected the invention of Group I, claims 1-10, 17, and 20-22, drawn to a method of treating exhausted tumor infiltrating lymphocytes (TILs) from a tumor.  Applicant did not elect the invention of Group III, claims 12-16, drawn to a method of treating of treating a tumor in a subject.  Claims 12-16, drawn to the non-elected invention of treating a tumor in a subject have been withdrawn from consideration and are currently not under prosecution.
Then, also at page 11 of the amendment filed November 24, 2021, Applicant has remarked that in answer to the Office’s query as to what effect must be achieved by the practice of the claimed invention to “treat” exhausted tumor infiltrating lymphocytes (TILs) from a tumor of a mammalian subject, “the desired effect is evident from the discussion and explanation above, namely reducing exhaustion (T cell hyporesponsiveness)”.
In response it is suggested that if the objective of practicing the claimed invention is to be reduce exhaustion or T cell hyporesponsiveness, then, the claims should be 
However, in the interest of advancing prosecution, were the claims to be amended to recite the method is intended for use in reducing exhaustion or T cell hyporesponsiveness, what effects must actually be achieved by practicing the claimed invention such that an evident reduction in exhaustion or T cell hyporesponsiveness necessarily occurs?  To be blunt, it is submitted that were the claims to be so amended, the issues addressed above would remain largely unremedied.  
Rather than amending the claims to recite an intended for use of reducing exhaustion or T cell hyporesponsiveness, it is suggested that Applicant first consider what measurable effect it is that is achieved by incubating isolated TILs in the presence of rosiglitazone under conditions that permit expansion of the TILs and then consider amending the claims to recite the method is a method for achieving that effect.  For example, Example 4 at page 28 of the specification describes the observation that isolated tumor infiltrating T cells from mice treated with an amount of rosiglitazone (RSG) expanded more in culture when compared to those from mice not treated with rosiglitazone (RSG) and, given this disclosure, it seems the claims might be amended to recite a method for increasing the expansion of isolated tumor infiltrating T cells from a tumor in a mammalian subject, said method comprises administering rosiglitazone to the subject, isolating tumor infiltrating T cells from a tumor in a mammalian subject and incubating the cells under conditions that permit expansion of the cells, wherein the degree of expansion is increased as compared to the degree of expansion of isolated tumor infiltrating T cells from a tumor in a mammalian subject not treated with rosiglitazone.5
Lastly it is noted that with the above-mentioned issue regarding the effect that must be achieved in practicing the claimed invention by incubating the TILs with “an effective amount” of rosiglitazone, Applicant has responded by pointing to two different definitions of the term “effective amount”, which are disclosed at page 7 of the specification.  The first definition provided is as follows: “an ‘effective amount’ (e.g., of TILs expanded using the disclosed methods) is an amount sufficient to reduce the volume/size of a tumor, the  agonist) is an amount sufficient to increase the activity and/or expression of PGC1 in an exhausted tumor-infiltrating T cell […]”.  Given the fact that rosiglitazone is a thiazolidinedione (TZD), which is a type of PPAR agonist, which according to the disclosure at page 4 of the specification is a type of PGC1 agonist, it would seem that this definition may be relevant; but is the objective of practicing the claimed invention by “treating” exhausted TILs from a tumor of a mammalian subject to increase the activity and/or expression of PGC1 in exhausted tumor-infiltrating T cells?  As discussed at length above it is not entirely clear what effect it is that must be achieved in practicing the claimed invention or upon incubating TILs isolated from a tumor of a mammalian subject in the presence of “an effective amount” of rosiglitazone, particularly when Applicant’s remarks suggest the invention is intended to be used otherwise and especially when the method comprises administering the TILs to the mammalian subject (which is a step that need not be taken to increase the activity and/or expression of PGC1 in exhausted tumor-infiltrating T cells, which appears to be the case since the incubation of the cells in vitro in the presence of rosiglitazone (a type of PGC1 agonist) causes that effect).6  Then, with regard to the use of the term “therapeutically effective amount” by dependent treating exhausted TILs from a tumor of a mammalian subject in vitro using an effective amount of rosiglitazone is presumed to “treat” the cells, albeit without a clear indication of the actual effects that must be caused thereby.  Nevertheless, given Applicant’s argument that at least one of the definitions provided by the disclosure at page 7 of the specification is relevant, and presumably that is only the second of the two, then it is suggested that Applicant consider amending claim 1 to recite, for example, “[…] incubating the TILs ex vivo with an effective amount of rosiglitazone to increase the expression of PGC1 in exhausted tumor-infiltrating T cells contained in the population of TILs as compared to the level of expression of PGC1 in exhausted tumor-infiltrating T cells not incubated in the presence of rosiglitazone”.7 
In summary, Applicant’s arguments have been given careful consideration, along with the merit of the declaration by Dr. Delgoffe, but for reasons indicated above it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter 
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during 
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention8.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner 

12.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

13.	Claims 1, 4-10, 17, 20, and 22-24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Beginning at page 12 of the amendment filed November 24, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons: 
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the 
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn to a method of treating exhausted tumor infiltrating lymphocytes (TILs) from a tumor of any given mammalian subject, said method comprising obtaining the TILs and incubating the TILs with a thiazolidinedione (TZD) or more particularly rosiglitazone and presumably then administering the “restored TILs” to the mammalian subject. 9  
To begin it is nearly impossible to determine whether or not the written description requirement has been met, or to what extent, because it is not clear just what effect the practice of the claimed invention must cause so as to be regarded as having effectively been used to “treat” exhausted tumor infiltrating lymphocytes (TILs) from a tumor of any mammalian subject.  These facts supports the position taken herein that the specification 
Previously the claims were drawn to a method that uses an agent, which was described by its function alone, namely a capability of causing an increase in an activity of PGC1in the TILs.  Now, although the claims are more limited to thiazolidinediones (TZDs), the compound, which is only described by the specification as having a structure “containing a functional group in which thiazolidine serves as a dione” (page 21, lines 6 and 7), need not have any particular functional activity, provided that it is suitably used in practicing the claimed invention; but the problem is that it cannot be ascertained what objective it is that must be met by the practice of the claimed invention.  Moreover it is not evident what effect must be caused by incubating isolated TILs from a tumor of any given mammalian subject with the compound. 
It is only according to claims 20, 22, and 24 that the TZD is a known compound, namely rosiglitazone.  The thiazolidinediones (TZDs), apart from rosiglitazone, include pioglitazone, rivoglitazone, and troglitazone.  These particular compounds are known agonists of PGC1, which act by binding to PGC1 to induce heterodimerization of PGC1 with the 9-cis retinoic acid receptor (or retinoid X receptor (RXR)) and the heterodimer, once formed, binds to DNA to act as a transcription factor to regulate the expression of a number of different genes.  Although the specification describes rosiglitazone, along with other TZDs that are to be used in practicing an embodiment of the disclosed invention (i.e., pioglitazone, rivoglitazone, and troglitazone), the claims are not limited to a method that uses any of these;10 rather the claims directed to any of a plurality of thiazolidinediones (TZDs), which are only described, but not claimed, as having a structure “containing a functional group in which thiazolidine serves as a dione” perhaps functioning to increase PGC1 activity.11  Notably, even if that were the case, it is not evident which activity of PGC1 must be increased by the compound that is suitably and effectively used in practicing the claimed invention, but given the intended use of the claimed invention, it is apparent that whichever activity of PGC1 that must be increased by the agent must be an activity that results in the effective treatment of exhausted TILs; and in light of the disclosure at page 14, it would seem that to be effective the compound that acts to increase an activity of PGC1 must be a compound that “restores” TILs.  It is however not clear just what properties the “restored” TILs must have; yes, it might be presumed that the cells are no longer “exhausted”, but it would appear that the specification only describes the conversion of exhausted TILs to restored TILs as being a transformation indicated by a relatively increased expression of PGC1.12  The problem is that it cannot be predicted whether any given “TZD” can be used to cause a relatively increased expression of PGC1 in TILs from a tumor (as compared to the level of expression of PGC1 in the cells before treatment with the agent).  Furthermore, although the specification describes rosiglitazone, as well as pioglitazone, rivoglitazone, and troglitazone, it is not apparent how or why any of these particular compounds should ever be regarded as reasonably representative to the genus of compounds, which as a whole, are those compounds that are suitably used in practicing the claimed invention.  This again is because it is not clear what effect, if any, the TZD must cause.  Then, because the compound need not have any particular structural features, except for perhaps a functional group in which thiazolidine serves as a dione, it follows that none of the TZDs named by the specification (i.e., rosiglitazone, pioglitazone, rivoglitazone, and troglitazone) is necessarily representative of the genus of “TZDs” that is to be used in practicing the claimed invention to achieve the whatever objective or effect it is that is sought-after.
Accordingly Applicant is again reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  In this instance, it is submitted that there is no language that adequately describes with the requisite clarity and particularity at least a substantial number of “TZDs”, which are suitably and effectively used in practicing the claimed invention to achieve the claimed objective.  A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention; but here since it is not clear what the material must do, it is even less evident which materials are those to be used and which materials are those not to be used.  
Applicant has argued that the claims are directed to a number of known compounds (e.g., as Applicant has remarked, the thiazolidinediones or TZDs, which include rosiglitazone, are “a known class of structurally related compounds”) and that because many of these compounds are listed by the specification the written description requirement has been met.
In response, first, it is aptly noted that the specification lists particular thiazolidinediones (TZDs) and only discloses that TZDs, as a structurally related class of compounds, “contain a functional group in which thiazolidine serves as a dione” (page 21, lines 6 and 7).  According to the disclosure examples of thiazolidinediones (TZDs) “include, but are not limited to, pioglitazone, rosiglitazone, rivoglitazone, and troglitazone” (page 21, lines 8 and 9).  Given this disclosure it would seem that these compounds may have markedly disparate structures.  Although the claims are directed to some known compounds, as Applicant has argued, namely pioglitazone, rosiglitazone, rivoglitazone, and troglitazone, clearly the claims are further directed to any given compound that contains a functional group in which thiazolidine serves as a dione but which otherwise need not have any particular structure.  It is submitted that not every one of these compounds was known at the time the application was filed; and moreover not every one of these compounds is known even today.  Then, too, it is submitted that not every compound that contain a functional group in which thiazolidine serves as a dione is a compound that functions in the same manner as any of pioglitazone, rosiglitazone, rivoglitazone, and troglitazone or the whatever manner necessary to render it suitable for use in practicing the claimed invention.  This is a reasonable position given the fact that the structures of these compounds may vary so substantially.  Given such structural permissiveness, it is submitted that it cannot be presumed a priori that any given 13       
In further response, while the written description requirement can by satisfied without an actual reduction to practice, the disclosure of a catalog of potentially effective substances that might be found to be useful in practicing the claimed invention does not fulfill the written description requirement.  Recognizing that the claims are drawn to a method comprising incubating isolated TILs from a tumor of any mammalian subject with a compound that “contains a functional group in which thiazolidine serves as a dione” to “treat” exhausted tumor infiltrating lymphocytes (TILs), it is aptly noted that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, i.e., the ability to “treat” exhausted TILs, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding a compound that contains a functional group in which thiazolidine serves as a dione, which can be used to “treat” exhausted TILs from a tumor of any given mammalian subject, whether the subject be a dog, a cat, a mouse, a horse, an elephant, or a human;14 without such a compound, it is impossible to practice the invention.
“‘The purpose of the [written] description requirement [of section 112, first paragraph] is to state what is needed to fulfill the enablement criteria. These requirements may be viewed separately, but they are intertwined.’ Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 (1988). ‘The written description must communicate that which is needed to enable the skilled artisan to make and use the claimed invention.’ Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).
In addition, although the skilled artisan could potentially identify compounds that might be used in practicing the claimed invention by screening pluralities of substances that are collectively recognized as “TZDs” to determine which, if any, can be used in practicing the claimed invention to achieve whatever objective or effect might be sought, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Absent the adequate description of a representative number of members of the genus of compounds to which the claims are directed, the supporting disclosure amounts to no more than a mere invitation to identify a substance that can be used in practicing the claimed invention to achieve whatever objective or effect that might be sought. 
Here Applicant is reminded that from the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

Applicant is further reminded that “while the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).
	“Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material15 with that requisite biological properties, which can be used to practice the claimed method, so as to achieve the whatever objective or effect is sought-after.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known materials having the properties of the claimed TZDs, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993).
Thus, although Applicant’s arguments have been carefully considered, it is 
The above mentioned declaration by Dr. Delgoffe et al., although not specifically addressing this ground of rejection, has been considered.  The evidence provided thereby is not reasonably commensurate in scope with the claims.  In part this is because the claims are not limited to the particular TZDs that were used in the experiments described, namely rosiglitazone and pioglitazone, but this is also because the experiments were performed using mouse CD8+PD-1hiTim-3+ tumor infiltrating T cells (where the claims are not so limited and instead directed to tumor infiltrating lymphocytes (TILs) from a tumor of any given mammalian subject).  There in unconvincing, unsubstantiated evidence that rosiglitazone and piolitazone are representative of the whole of the genus of “TZDs”, which presumably have varying structures featuring a functional group in which thiazolidine serves as a dione.  Furthermore there is unconvincing, unsubstantiated evidence that mouse CD8+PD-1hiTim-3+ tumor infiltrating T cells are representative of the whole of the genus of tumor infiltrating lymphocytes (TILs) from a tumor of any given mammalian subject.  Then, too, it is recognized that the declaration indicates that the disclosed results of the described experiments performed by culturing mouse CD8+PD-1hiTim-3+ tumor infiltrating T cells in the presence of rosiglitazone and piolitazone causes the cells to exhibit relatively increased mitochondrial mass,16 but this is a feature that is not recited by the rejected claims.  In addition, although it appears the declaration presents evidence that mouse CD8+PD-1hiTim-3+ tumor infiltrating T cells exhibit greater expansions when cultured in the presence of rosiglitazone, this too is a feature that is not 

14.	Claims 1, 4-10, 17, 20, and 22-24 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Beginning at page 13 of the amendment filed November 24, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons: 
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the 
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation. 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice17), it cannot be practiced without undue experimentation.  
Then, while claims 20, 22, and 24 are directed to a particular compound, namely rosiglitazone, the remainder of the claims are more broadly directed to any of a genus of “TZDs” and given the disclosure, as well as the evidence provided by the declaration under 37 C.F.R. § .132 by Dr. Greg M. Delgoffe filed November 24, 2021, it is submitted that the specification does little more than state a hypothesis that any given TZD (i.e., a compound having a structure “containing a functional group in which thiazolidine serves as a dione” (see page 21, lines 6 and 7) is effectively used to “treat” exhausted tumor infiltrating lymphocytes (TILs) from a tumor of any given mammalian subject and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth. 
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify a TZD (i.e., a compound having a structure “containing a functional group in which thiazolidine serves as a dione” (see page 21, lines 6 and 7), which is effectively used to “treat” exhausted tumor infiltrating lymphocytes (TILs) from a See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
Turning to other issues, it is noted that the TILs from the tumor are not necessarily TILs from a tumor in a human and might be TILs from a tumor occurring in any mammal, but it cannot be presumed that rosiglitazone, for example, or any other known agonist of PGC1 will be found effective to “treat” exhausted TILs from a tumor occurring in any given mammal.18  A mouse, for example, is not a human; and a dog is not a mouse.  In general it should not be expected that the cells isolated from a tumor occurring in one animal should exhibit the same properties as cells isolated from a tumor occurring in another different mammal.  Moreover, rosiglitazone may not bind to the PGC1 polypeptides expressed by any and all animals and may not act as an agonist thereof to cause an increase in the level of activity of the protein;19 and it follows that rosiglitazone may not be effectively used to “treat” exhausted TILs in any given mammal, if it turns out that to do so is to an increase in the level of activity of PGC1.20  
Cancer Immun. Immunother. 2013; 62: 225-36) reports, it was found that rosiglitazone and pioglitazone are not equivalents; see entire document (e.g., the abstract).  Bunt et al. teaches that pioglitazone at either concentration tested in combination with gemcitabine was not more effective than gemcitabine alone, which suggests that pioglitazone does not have an effect on tumor progression in vivo, but the use of rosiglitazone in combination with gemcitabine led to significantly reduced tumor growth (see, e.g., page 228).  This report strongly suggests then that it cannot be presumed a priori that any given TZD or any other type of compound acting as an agonist of PGC1 will be found to be suitably used in practicing the claimed invention, especially not if the rosiglitazone acts to inhibit tumor growth by altering the tumor microenvironment  is capable of causing the effects observed upon treating tumors with rosiglitazone (so as to be used in practicing the claimed invention).  As this is the case, it is evident that the disclosure is not reasonably commensurate in scope with the claims.  Bunt et al. teaches that pioglitazone, even though it is structurally similar to rosiglitazone and has been described as an agonist of PGC1 is not effectively used to achieve the same effects that are observed upon treating tumors with rosiglitazone.  The specification only discloses the use of rosiglitazone in experiments; not shown is the use of pioglitazone.  Therefore, although the claims recite the agent is pioglitazone, there is no factual evidence to counter the indications of Bunt et al. that pioglitazone cannot be used to inhibit tumor growth and this suggests it most likely will be found that pioglitazone is not effectively used to “treat” exhausted TILs (since unlike rosiglitazone pioglitazone does not appear to be capable of causing an increase in the CTL:Treg ratio in tumors).  It follows that if pioglitazone cannot be used to inhibit tumor growth by “treating” exhausted TILs then it cannot be presumed that any other TZD or any other type of agonist of PGC1 is suitably and effectively used in practicing the claimed invention to achieve the claimed objective.   
Then, if the objective of practicing the claimed invention were to treat cancer (i.e., to inhibit the growth of tumors), it is aptly noted that Cellai et al. (Br. J. Cancer. 2006 Oct 9; 95 (7): 879-88) has reported that rosiglitazone can have very different effects upon different neuroblastoma cells; see entire document (e.g., the abstract).  Cellai et al. teaches rosiglitazone is an agonist of peroxisome proliferator-activated receptor  (PPAR) and that even though both neuroblastoma cell lines used express PPAR it was found that treatment of these different cell lines with rosiglitazone causes substantially different effects (see, e.g., the abstract).  Cellai et al. suggests that their results indicate that the observed differences are likely due to the occurrence of a markedly lower amount of inactive phosphorylated PPAR in the cell line that is less sensitive to the treatment (see, e.g., the abstract).  These results indicate that it cannot be presumed that treating any given tumor with rosiglitazone will produce the same results regardless of the type of 
In addition, there is a substantial amount of conflictive data, most of which suggests that peroxisomal proliferator-activated receptor (PPAR) agonists such as the thiazolidinediones (TZDs) (e.g., rosiglitazone, pioglitazone, and ciglitazone) act to suppress immune responses in subjects, which would be an undesirable effect if the objective of the claimed invention were to be the treatment of cancer in a subject, as opposed to suggesting that the TZDs should be used to improve anti-cancer immune responses.21  The entire thrust of the invention, as disclosed, is improve tumor infiltrating lymphocyte (TIL)-mediated immune responses in subjects, particularly subjects treated using adoptive TIL immunotherapy by promoting the survival of T cells (or more particularly TILs) administered to the subjects following their expansion ex vivo.  It therefore would seem that since a TZD such as rosiglitazone, when administered to a subject, causes immunosuppression,22 it is unlikely that the claimed invention, which comprises administering rosiglitazone to a subject before or after administering an ex vivo expanded population of TILs, might ever be used to effectively treat cancer, especially if the administration of the TZD (e.g., rosiglitazone) results in decreased effector function and increased numbers of immunosuppressive regulatory T cells (Tregs).
	Applicant has traversed the above grounds of rejection arguing that the declaration under 37 C.F.R. § .132 by Dr. Greg M. Delgoffe filed November 4, 2021 provides evidence that showing that exhausted TILs treated with a TZD (pioglitazone or rosiglitazone) exhibit 
The merit of the evidence provided by the declaration by Dr. Delgoffe has been given careful consideration.  However, the declaration has not been found sufficient to overcome this rejection.  The evidence provided is not reasonably commensurate in scope with the claims.  In part this is because the claims are not limited to the particular TZDs that were used in the experiments described, namely rosiglitazone and pioglitazone, but this is also because the experiments were performed using mouse CD8+PD-1hiTim-3+ tumor infiltrating T cells (where the claims are not so limited and instead directed to tumor infiltrating lymphocytes (TILs) from a tumor of any given mammalian subject).  There in unconvincing, unsubstantiated evidence that rosiglitazone and piolitazone are representative of the whole of the genus of “TZDs”, which presumably have varying structures featuring a functional group in which thiazolidine serves as a dione.  Furthermore there is unconvincing, unsubstantiated evidence that mouse CD8+PD-1hiTim-3+ tumor infiltrating T cells are representative of the whole of the genus of tumor infiltrating lymphocytes (TILs) from a tumor of any given mammalian subject.  Then, too, it is recognized that the declaration indicates that the disclosed results of the described experiments performed by culturing mouse CD8+PD-1hiTim-3+ tumor infiltrating T cells in the presence of rosiglitazone and piolitazone causes the cells to exhibit relatively increased mitochondrial mass,23 but this is a feature that is not recited by the rejected claims.  In addition, although it appears the declaration presents evidence that mouse CD8+PD-1hiTim-3+ tumor infiltrating T cells exhibit greater expansions when cultured in the presence of rosiglitazone, this too is a feature that is not recited by the rejected claims.  
	In response to Applicant’s remarks concerning the applicability of Bunt et al., as explained above, Bunt et al. provides evidence that the TZDs, rosiglitazone and pioglitazone are not equivalents.24  Once again, Bunt et al. teaches that pioglitazone at either concentration tested in combination with gemcitabine was not more effective than gemcitabine alone, which suggests that pioglitazone does not have an effect on tumor progression in vivo, but the use of rosiglitazone in combination with gemcitabine led to significantly reduced tumor growth (see, e.g., page 228).  This report strongly suggests then that it cannot be presumed a priori that any given TZD or any other type of compound acting as an agonist of PGC1 will be found to be suitably used in practicing the claimed invention, especially not if the rosiglitazone acts to inhibit tumor growth by altering the tumor microenvironment to cause an increase in the ratio of tumor infiltrated CTLs:Tregs, which seems probable given the disclosure of Bunt et al.  Rather it will be necessarily to empirically determine whether each and every “TZD” that is encompassed by the claims, even if it is already recognized as or determined to be an agonist of PGC1 is capable of causing the effects observed upon treating tumors with rosiglitazone (so as to be used in practicing the claimed invention).  As this is the case, it is evident that the disclosure is not reasonably commensurate in scope with the claims.    
In conclusion, although Applicant’s arguments have been given careful consideration, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is 

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

16.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
18.	Claims 1, 4-8, 10, 17, 20, and 22-24 are rejected under 35 U.S.C. 103 as being Lee et al. (Curr. Oncol. Rep. 2012 Oct; 14 (5): 468-74) in view of Bunt et al. (Cancer Immun. Immunother. 2013; 62: 225-36).
Beginning at page 17 of the amendment filed November 24, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons: 
	The claims, as presently amended, are drawn to a method comprising obtaining tumor infiltrating lymphocytes (TILs) from a tumor of a mammalian subject, incubating the TILs with rosiglitazone under conditions that permit the expansion of the cells, and administering the cells contacted with rosiglitazone to the subject, wherein the tumor is a melanoma.
	Lee et al. teaches adoptive cell therapy using tumor-infiltrating lymphocytes (TILs) is arguably the most effective treatment for patients with metastatic melanoma; see entire document (e.g., the abstract).  Lee et al. teaches the TILs are harvested from the tumor in a subject and placed in culture; see, e.g., page 469.  Lee et al. teaches the cells are tested for T cell phenotype and reactivity to autologous tumor cells and expanded ex vivo in the presence of IL-2 and an agonistic anti-CD3 antibody (page 469) before being infused back into the subject (see, e.g., Figure 1 at page 469).  Lee et al. teaches the cells prepared for infusion into the subject are contacted with an antibody that binds to CD28 (see, e.g., page 470).  Lee et al. suggests that it would be of interest to assess the use of TILs generated by means that favor the proliferation and expansion of effector T cells (see, e.g., page 471). 
	Lee et al. does not expressly teach incubating (culturing) the TILs harvested from a tumor in the presence of rosiglitazone.
	These deficiencies are remedied the teachings of Bunt et al.
	Bunt et al. teaches administering to subjects with tumors an effective amount of rosiglitazone in combination with gemcitabine to reduce tumor growth in the subjects; see entire document (e.g., the abstract; pages 227 and 228; and Figure 1 at page 228.  Bunt et al. teaches the treatment results in a decrease in the number of T regulatory (Treg) cells in the tumors in the subjects, while causing an increase in tumor infiltration of CD8+ cytotoxic T lymphocytes (CTLs) (see, e.g., page 232).  Bunt et al. suggests then that the ex vivo following the administration of rosiglitazone to the subjects with an anti-CD3 antibody; see, e.g., Figure 4 at page 233.
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have prepared TILs for use in adoptive cell therapy of melanoma in a subject, as suggested by Lee et al., by harvesting TILs from a tumor of a subject, contacting the TILs with rosiglitazone, as suggested by Bunt et al., in order to skew the population of cells toward a relative excess of effector cells (e.g., CTLs) and diminish the number of suppressive Treg cells, expanding the TILs contacted with rosiglitazone by culturing the cells in the presence of IL-2 and/or an agonistic anti-CD3 antibody, and administering the expanded TILs to the subject.  This is because Lee et al. teaches adoptive cell therapy using tumor-infiltrating lymphocytes (TILs) can be an effective anti-melanoma  treatment.  This is also because, as discussed in above, Bunt et al. teaches the results of a study in which subjects with tumors were treated using rosiglitazone in combination with gemcitabine suggest that rosiglitazone acts to reduce tumor growth in the subjects by causing a decrease in the number of T regulatory (Treg) cells in the tumors in the subjects, while at the same time causing an increase in tumor infiltration of CD8+ cytotoxic T lymphocytes (CTLs), which in effect skews the population of TILs toward a higher, more therapeutically effective effector cell to regulatory cell ratio.
	With regard to claims 4 and 5, in particular, it is submitted that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have practiced this method suggested by the prior art by administering to the subject following the infusion of the TILs an effective amount of rosiglitazone to support the continued skewing of the population of cells toward a higher effector cell to regulatory cell ratio, so as to promote the antitumor immune response in the subject. 
	Notably the invention, as claimed, is intended for use in “treating exhausted infiltrating lymphocytes (TILs)”, and although Bunt et al. does not describe the TILs that are treated as being “exhausted”, per se, because the growth of tumors in the subjects treated with rosiglitazone was more inhibited following the treatment (as compared to the 25  Therefore it is submitted that it cannot be fairly argued that any effect produced by the practice of the method of the prior art is not the effect that is achieved by practicing the claimed invention as it is intended for use or that the effect upon exhausted TILs is somehow different that produced by practicing the claimed invention.  Besides, although the claims recite the claimed method is to be used for “treating exhausted infiltrating lymphocytes (TILs)”, despite the fact that it is unclear what effect must be produced, such a recitation of intended use need not be given weight in comparing the claimed subject matter with that of the prior art.  M.P.E.P. § 2111.02 states:  

If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).  

In this instance, particularly because it is not clear what effect must be produced when the claimed invention is used as intended to “treat” exhausted TILs, it reasonable to conclude that the body of claim 1, for example, fully and intrinsically sets forth all of the limitations of the claimed invention and that recitation of intended use by the preamble is not limiting or of significance to claim construction.
	With regard to claim 6, although the prior art does not expressly teach the exhausted TILs contacted with rosiglitazone exhibit “sustained” expression of PD-1, LAG-, it is reasonably presumed that the exhausted TILs exhibit these properties because there is no reason to think otherwise.  If exhausted TILs have such properties, then the exhausted TILs in the subjects with tumors, as described by the prior art, should have those same properties.  Even so, Applicant is duly reminded that the Office does not have the facilities or resources for examining and comparing the “exhausted TILs” to which the claims are directed to those that existed in the tumors described by the prior art in order to establish that the claimed invention and the method of the prior art are not the same.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed invention is different than the method taught by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).
	Applicant has argued that neither one of the two references relied upon teaches incubating TILs in the presence of an “effective amount” of rosiglitazone.
In response, first, Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Second, Applicant is reminded that the test for obviousness is not whether the features of the secondary references may be bodily incorporated into the structure of the primary references; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In deciding In re Oetiker, 977 F.2d 1443, 24 U.S.P.Q.2d 1443 (Fed. Cir. 1992) Judge Nies wrote: 

“I believe that it would better reflect the concept of obviousness to speak in terms of ‘from the prior art’ rather than simply ‘in the prior art.’ The word ‘from’ expresses the idea of the statute that we must look at the obviousness issue through the eyes of one of ordinary skill in the art and what one would be presumed to know with that background. What would be obvious to one of skill in the art is a different question from what would be obvious to a layman. An artisan is likely to extract more than a layman from reading a reference.”  Id. 977 F.2d at 1448.

 promotes myeloid differentiation, limiting the accumulation of MDSC and alleviating macrophage suppression of cytotoxic T lymphocytes, which suggests targeting PPAR  with agonists to diminish tumor-associated suppressive mechanisms26). 
            As the U.S. Supreme court has opined:  “The diversity of inventive pursuits and of modern technology counsels against confining the obviousness analysis by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasizing the importance of published articles and the explicit content of issued patents.”  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705, 82 U.S.P.Q.2d 1385, 2007 ILRC 1653, 22 ILRD 394, 75 U.S.L.W. 4289 (2007). 
Furthermore, “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.” KSR , 550 at 421. Hence, in making an obviousness determination, it is appropriate to “take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR, 550 U.S. at 418.
In this instance, each of Lee et al. and Bunt et al. teaches that which is set forth above and given the combination of the teachings it would have been obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to have practiced the claimed invention, as suggested by the prior art, by preparing TILs for use in adoptive cell therapy of melanoma in a human subject by harvesting a population of TILs from a tumor of a subject having melanoma, contacting the isolated TILs with rosiglitazone to skew the population of cells toward a relative excess of effector cells (e.g., CTLs) and diminish the number of suppressive Treg cells, and expanding the TILs contacted with rosiglitazone by culturing the cells in the presence of IL-2 and/or an agonistic anti-CD3 antibody or anti-CD28 antibody in order to expand the population of cells, before administering the expanded TILs to the subject to treat the disease.  This, again, is in part because Lee et al. teaches adoptive cell therapy using tumor-infiltrating + cytotoxic T lymphocytes (CTLs), which in effect skews the population of TILs toward a higher, more therapeutically effective effector cell to regulatory cell ratio.  Then, with particular regard to claims 4 and 5, as explained above, given the teachings of the prior art, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have practiced this method suggested by the prior art by administering to the subject following the infusion of the TILs an effective amount of rosiglitazone to support the continued skewing of the population of cells toward a higher effector cell to regulatory cell ratio, so as to promote the antitumor immune response in the subject. 
Notably, obviousness must be established by modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  Given the disclosure by Bunt et al. of a potential solution to one of the problems that limits the successful use of adoptive T cell therapy for the treatment of cancer, as mentioned by Lee et al., namely the presence of the immunosuppressive regulatory T cells (Tregs),27 which is offered by the application of rosiglitazone to skew the population of TILs toward a higher, more therapeutically effective effector cell to regulatory cell ratio, Applicant is reminded that when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

The claimed process utilizes known therapeutics in a known way to achieve predictable results.
It is no surprise that infusing TILs after an ex vivo expansion to a melanoma patient can be effective to treat the disease; and given the teachings of Bunt et al., in particular, it should be no surprise that administering TILs treated with rosiglitazone can be effective to treat melanoma because such a population of TILs should be expected to be skewed toward a higher, more therapeutically effective effector cell to regulatory cell ratio.
“[The] combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results,” KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 [82 USPQ2d 1385, 1389] (2007).
As stated by the Court in deciding Ortho-McNeil Pharm., Inc. v. Teva Pharm. Indus., Ltd., 344 Fed. Appx. 595, 598, 93 U.S.P.Q.2d 1125 (Fed. Cir. 2009):  “Inventions in most instances rely upon building blocks long since uncovered, and combine elements that are in some sense already known. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 418-19, 127 S.Ct. 1727, 167 L.Ed.2d 705 (2007). The combination of familiar elements according to known methods is likely to be obvious, however, when it does no more than yield predictable results. Id. at 1739. Each case must be decided in its particular context, including the characteristics of the science or technology, the nature of the choices available to one skilled in the art, the specificity of the prior art, and the predictability of results in the area of interest. Abbott Labs. v. Sandoz, Inc., 544 F.3d 1341, 1352 (Fed. Cir. 2008).”
However,28 as per the decision by the Court in deciding In re Nunberg, 40 F.3d 1250, 33 U.S.P.Q.2d 1953, 1955 (Fed. Cir. 1994):  “When the prior art contains a suggestion to practice the claimed invention, that suggestion need not guarantee success. O'Farrell, 853 F.2d at 903.  Rather, ‘[f]or obviousness under §103, all that is required is a reasonable expectation of success.’ Id. at 904.”  In addition, the Court opined, “[the] inherent uncertainties of biotechnological arts do not preclude a finding of O'Farrell, this court acknowledged but was not persuaded by applicant's assertion of ‘significant unpredictability in the field of molecular biology.’ Id. at 902. This court observed that ‘[o]bviousness does not require absolute predictability of success.’ Id. at 903.” Id. 33 U.S.P.Q.2d at 1955.
“If a person of ordinary skill can implement a predictable variation [of the prior art], § 103 likely bars its patentability.” KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 417, 127 S.Ct. 1727, 167 L.Ed.2d 705 (2007).
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, given the discussion above, it should be evident that the case of obviousness meets the appropriate standard for obviousness under 35 U.S.C. § 103, since the whole of the claimed process is taught or suggested by the prior art, where there is some teaching, suggestion, incentive, or inference found in the applied references, or in knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention with a reasonable expectation of success.
In conclusion, Applicant’s arguments have been carefully considered, but not found persuasive.

19.	Claims 1, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Curr. Oncol. Rep. 2012 Oct; 14 (5): 468-74) in view of Bunt et al. (Cancer Immun. Immunother. 2013; 62: 225-36), as applied to claim 1, 4-8, 10, 17, 20, and 22-24 above, and further in view of Li et al. (J. Transl. Med. 2010 Oct 26; 8: 104; pp. 1-15).
	Beginning at page 18 of the amendment filed November 24, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive 
	The claims, as presently amended, are herein drawn to a method comprising obtaining tumor infiltrating lymphocytes (TILs) from a tumor of a mammalian subject, incubating the TILs with rosiglitazone under conditions that permit the expansion of the cells, further contacting the TILs with of IL-2 and beads coated with attached antibodies that bind to CD3 and CD28, and administering the expanded TILs to the subject and administering the cells contacted with rosiglitazone to the subject, wherein the tumor is a melanoma.	
Each of Lee et al. and Bunt et al. teaches that which is set forth in the above rejection and as noted, according to Lee et al., in particular, T cells are expanded ex vivo in the presence of IL-2 and an agonistic anti-CD3 antibody or an antibody that binds to CD28; but neither Lee et al. nor Bunt et al. appears to teach the use of beads coated with attached both antibodies that bind to CD3 and antibodies that bind to CD28 to expand T cells ex vivo.   
	Li et al. teaches a comparison of anti-CD3 and anti-CD28-coated beads with soluble anti-CD3 antibodies for expanding human T cells and the assessment of both methods for use in preparing T cells for adoptive transfer immunotherapy; see entire document (e.g., the abstract).
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have prepared TILs for use in adoptive cell therapy of a tumor in a subject, as suggested by Lee et al. in view of Bunt et al., by expanding the TILs contacted with rosiglitazone in the presence of IL-2 and beads coated with attached antibodies that bind to CD3 and CD28.  This is because Li et al. suggests comparing the effectiveness of using beads coated with attached antibodies that bind to CD3 and CD28 to the effectiveness of using soluble anti-CD3 antibodies in preparing T cells for adoptive transfer immunotherapy.  

New Grounds of Rejection
Claim Rejections - 35 USC § 112
20.	Claims 1, 4-10, 17, 20, and 22-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
	Claims 1, 4-10, 17, 20, and 22-24 are indefinite for the following reasons:
	(a)	Claims 7 and 9 are indefinite because claim 7, as presently amended, recites, “wherein the TILs are further contacted ex vivo with interleukin 2 (IL-2), anti-CD3 antibody, anti-CD28 antibody, or combinations thereof”.  This recitation renders the claim indefinite because it cannot be ascertained how the phrase should be read or what subject matter it is that is regarded as the invention.  Apparently the conjunction “and” has been omitted following the term “anti-CD3 antibody”, and so it would seem, given the language of the claims, that the TILs are further contacted with IL-2, an anti-CD3 antibody, and anti-CD28 antibody; but then what are the “combinations” referred to in the alternative? 
	(b)	Claim 22 is indefinite because the claim, which depends from claim 1, recites the limitation, “the one or more TZDs”.  Claim 1 does not refer to “one or more TZDs”, per se; rather claim 1 refers only to “one or more thiazolidinediones (TZDs) or sirtuin activators”.  Thus, it is submitted that the language of the preceding claim does not support the recitation of this limitation by claim 22.
	(c)	Claim 23 is indefinite because the claim, which depends from claim 1, recites the limitation, “the one or more sirtuin activators”.  Claim 1 does not refer to “one or more TZDs”, per se; rather claim 1 refers only to “one or more thiazolidinediones (TZDs) or sirtuin activators”.  Thus, it is submitted that the language of the preceding claim does not support the recitation of this limitation by claim 23.
	(d)	Claim 24 is indefinite because the claim, which depends from claim 1, recites the limitation, “the one or more TZDs”.  Claim 1 does not refer to “one or more TZDs”, per se; rather claim 1 refers only to “one or more thiazolidinediones (TZDs) or sirtuin activators”.  Thus, it is submitted that the language of the preceding claim does not support the recitation of this limitation by claim 24.

Conclusion
21.	No claim is allowed.

22.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Miller et al. (Curr. Opin. Endocr. Metab. Res. 2019 Mar; 5: 37-44; author manuscript; pp. 1-13) reviews the role of PGC1
	Luconi et al. (Endocr Relat Cancer. 2010 Feb 18; 17 (1): 169-77) teaches treating cancer using rosiglitazone.
	Panigrahy et al. (Expert Opin. Investig. Drugs. 2003 Dec; 12 (12): 1925-37) reviews studies suggesting the therapeutic potential of the TZDs as anticancer agents.
	U.S. Patent Application Publication No. 20180228775-A1 teaches treating tumors with rosiglitazone to increase the CD8:Treg ratio.
	U.S. Patent Application Publication No. 20160023991-A1 teaches the intratumor injection of rosiglitazone to treat cancer. 
	Newly cited, Park et al. (J. Immunol. 2009; 183 (5): 3259-67) teaches PPAR agonists (e.g., rosiglitazone) act to down-regulate immune responses and are therefore used to treat inflammatory or allergic disorders of the airway (e.g., asthma).   
	Hontecillas et al. (J. Immunol. 2007; 178: 2940-9) teaches endogenous PPAR activation represents a regulatory T cell (Treg)-mediated intrinsic mechanism of down-regulation of effector CD4 T cell function and prevention of colitis.
	Bassaganya-Riera et al. (Gastroenterology. 2004 Sep; 127 (3): 777-91) teaches PPAR agonists can be used to inhibit immune response so as to ameliorate colitis in subjects suffering from inflammatory bowel disease.
	Diab et al. (J. Immunol. 2002; 168: 2508-15) teaches PPAR agonists can be used to inhibit immune response and in particular the proliferation of autoantigen-specific T cells so as to ameliorate autoimmune encephalomyelitis in subjects suffering from the disease.
	Hsiao et al. (Drug Saf. 2013 Aug; 36 (8): 643-9) teaches rosiglitazone treatments are associated with increased risk of bladder cancer.
	Although not prior art, Faas et al. (Biochim. Biophys. Acta Mol. Basis Dis. 2020 Oct 1; 1866 (10): 165845; pp. 1-13) reviews the importance of mitochondrial function in immune cells.
Miglio et al. (Neurochem. Int. 2009 Dec; 55 (7): 496-504) teaches PPAR stimulation using rosiglitazone promotes mitochondrial biogenesis and prevents glucose deprivation-induced neuronal cell loss. 
PLoS One. 2011; 6 (11): e26989; pp. 1-13) teaches rosiglitazone induces mitochondrial biogenesis.
	Corona et al. (Free Radic. Biol. Med. 2016 Nov; 100: 153-63) teaches PPAR as a therapeutic target to rescue mitochondrial function in neurological disease.
	Bruin et al. (Endocrine. 2010 Apr; 37 (2): 303-11) teaches rosiglitazone is cytoprotective of pancreatic cells and improves mitochondrial function in the cells.
	Rong et al. (Diabetes. 2007 Jul; 56 (7): 1751-60) teaches rosiglitazone improves mitochondrial function in the adipose cells.
	Wilson-Fritch et al. (Mol. Cell. Biol. 2003 Feb; 23 (3): 1085-94) teaches rosiglitazone increases mitochondrial biogenesis.
	 DeSelm et al. (J. Surg. Oncol. 2017 Jul; 116 (1): 63-74; electronically published March 27, 2017) cites Bunt et al. (Cancer Immun. Immunother. 2013; 62: 225-36) to teach rosiglitazone reduces prostate cancer progression and metastases, limits the development of early myeloid derived suppressor cells (MDSCs), and decreases intratumoral Treg accumulation and submits that these findings provide a rationale for combining rosiglitazone with CAR T-cell therapy to treat pancreatic cancer.
	Saiki et al. (Int. J. Oncol. 2006 Aug; 29 (2): 437-43) teaches pioglitazone inhibits the growth of human leukemia cell lines and primary leukemia cells while sparing normal hematopoietic stem cells.
Wang et al. (J. Biol. Chem. 2002 Aug 30; 277 (35): 31781-8) teaches thiazolidinediones (TZDs) and rosiglitazone, in particular, can be used to enhance mitochondrial function to promote cell survival and augment immune responses mediated by immune cells including, in particular, lymphocytes.
Adurthi et al. (Int. J. Gynecol. Cancer. 2012 Sep; 22 (7): 1130-7) teaches TILs are a heterogeneous population of T cells comprising not only effector T cells, but also Tregs.


23.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 


24.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        	




slr
March 4, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Notably the specification describes the invention as comprising a process by which TILs from a tumor are expanded ex vivo by isolating CD8+ T cells from the tumor using, e.g., flow cytometry and incubating the isolated cells in the presence of PGC1 agonist(s) (e.g., rosiglitazone) under conditions that allow reproduction of the T cells (see, e.g., page 17, lines 17-24).  In addition to sorting the cells on the basis of their expression of CD8, the specification suggests exhausted tumor-infiltrating T-cells may be isolated on the basis of their expression of PD-1, Tim-3, and mitochondria mass (i.e., the exhausted tumor-infiltrating T-cells are CD8+PD-1hiTim3+ with low mitochondrial mass); see, e.g., Example 1. 
        
        2 In order to satisfy the requirements set forth under 35 U.S.C. § 101, the claimed invention must be supported by either a specific and substantial asserted utility or a well-established utility.  Briefly, a “specific and substantial” asserted utility is an asserted utility that is specific to the particular nature and substance of the claimed subject matter, and which would be immediately available for application in a “real-world” context by virtue of the existing information disclosed in the specification and/or on the basis of knowledge imparted by the prior art, such that its use would not require or constitute carrying out further research to identify or reasonably confirm its usefulness in this context.  A “well-established” utility is a credible, specific, and substantial utility, which is well known, immediately apparent, and implied by the specification, and based on the disclosure of the properties of a material or subject matter, either alone or taken with the knowledge of one skilled in the art.  Utilities that require or constitute carrying out further research to identify or reasonably confirm a “real world” context of use are not “specific and substantial utilities”.     
        3 As noted Applicant has elected the species of the invention in which the cells are incubated with rosiglitazone, which is a thiazolidinedione (TZD). 
        
        4 See Amgen Inc. v. Hoechst Marion Roussel Inc., 79 USPQ2d 1705 (Fed. Cir. 2006).
        
        5 The suggested claim language is only intended to be remedial of the issues raised by the instant rejection of the claims under 35 U.S.C. § 112(b).
        6 It follows that is unclear why the invention, as presently claimed, comprises the additional (seemingly unnecessary) step of administering the “restored TILs” to the mammalian subject.  Again, if the cells are “restored”, it would seem that the objective of “treating” the cells must have been met upon incubating the cells with an effective amount of rosiglitazone.
        7 The suggested claim language is only intended to be remedial of the issues raised by the instant rejection of the claims under 35 U.S.C. § 112(b).
        8 See M.P.E.P. § 2172 (II).
        9 As noted above, Applicant has elected the species of the invention in which the agent is rosiglitazone, which is .
        
        10 Here Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
        
        11 The original claims recited the agents, which included, for example, rosiglitazone, function to increase PGC1 activity.
        
        12 See, e.g., page 3, lines 23-25.
        13 Here Applicant is aptly reminded that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
        14 A “mammalian subject” is described as being any of any species of mammal (page 10, lines 11-18).
        15 Provided that it contains a functional group in which thiazolidine serves as a dione.
        16 It is understood that the tracings are colored but the copy of the declaration provided appears in black and white; so it cannot be ascertained which tracing represents the data associated with “treated” or “untreated” cells.  Also the printing used to label the axes is illegibly reproduced.  Nevertheless, the declaration states that the red line (tracing) representing the data associated with the treated cells is shifted to the right of the blue line (tracing) representing the data associated with the untreated cells to indicate that there has been an increase in mitochondrial mass in the cells treated with the different agents (e.g., rosiglitazone), so presumably the lower axis represents the measure of mitochondrial mass; but, why, if there is an increased mitochondrial mass resulting from culturing the cells in the presence of rosiglitazone and piolitazone, does it appear that one of the two tracings is entirely contained within the area of the other with no significance difference in the extent of the measure of the mitochondrial mass of the cells along the x-axis?  There may be a very subtle shift in the respective tracings of the data acquired from the experiments performed using rosiglitazone, but there does not appear to be any longitudinal shift along the x-axis in the data set acquired from the experiment performed using pioglitazone.  Why then is it alleged that there has been an increase in mitochondrial mass?  
        17 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        18 As explained in the above rejection of the claims under 35 U.S.C. § 112(b) it is not clear what effect must be achieved in practicing the claimed invention as intended; and it follows that it is not entirely clear how the claimed invention should be used.
        
        19 This may be expected because of the structural and/or functional differences that exist between the PGC1 polypeptides occurring in different species of mammals. 
        
        20 In the declaration under 37 C.F.R. § .132 by Dr. Greg M. Delgoffe it is opined that a mouse is an apt model for a human (or rather mouse T cells are apt models for human T cells) and apparently this simply because of convention (i.e., mice are “accepted” models).  This is unconvincing.  As explained, a mouse is not a human; and because of the structural and/or functional differences that exist between the PGC1 polypeptides occurring in different species of mammals, it is more likely than not that it will be found that rosiglitazone, for example, is incapable of binding to PGC1 in each and every different mammal and/or causing the same effects upon the polypeptide caused upon it binding to mouse or human PGC1.  In support of this position, it is noted that Achert-Bicknell et al. (Endocrinology. 2009 Mar; 150 (3): 1330-40) reports the finding that rosiglitazone causes different effects when administered to different strains of mice; see entire document (e.g., the abstract).  In fact, according to Achert-Bicknell et al., C3H/HeJ mice showed the most significant response to rosiglitazone treatment with decreased femoral bone mineral density (BMD) and reduced distal femoral bone volume fraction, but in a different strain of mice, namely DBA/2J, there were no changes seen in femoral BMD or bone volume fraction (see, e.g., the abstract).  Achert-Bicknell et al. concludes from their study that the divergent skeletal responses to rosiglitazone suggest the existence of a strong genetic background effect (see, e.g., the abstract).  So, once again, it is submitted that if there are structural differences between human PGC1 and the PGC1 occurring in another mammal, due to those differences, the binding of rosiglitazone may be adversely affected.  If rosiglitazone does not bind to the PGC1 polypeptide of a given mammal, or if it binds but does not exert the same effects upon the function of PGC1, rosiglitazone may not be suitably used to “treat” TILs from a tumor that mammal.  Here, too, it is aptly noted that Nisbet et al. (Am. J. Respir. Cell. Mol. Biol. 2010 Apr; 42 (4): 482-90) describes a study that determined that rosiglitazone attenuates chronic hypoxia-induced pulmonary hypertension in a mouse model (see, e.g., the abstract), but comments:  “There are several important limitations to the current study that deserve additional consideration.  First and foremost, there may be species-dependent differences in vascular responses to hypoxia and modulation by thiazolidinediones that limit the ability to translate observations made with mouse models to human studies” (the paragraph spanning pages 488 and 489).  Thus, it would seem that there is recognition that studies performed using a mouse as a model should not be necessarily be considered predictive of the outcome of using rosiglitazone to treat diseases in any and all mammals.  Notably, in support of their comment, Nisbet et al. (supra) cites Bauer et al. (Am. J. Physiol. Lung Cell. Mol. Physiol. 2007 Sep; 293 (3): L580-2), which is an editorial that opines that rodents should not always be regarded as good models for predicting the effectiveness of candidate therapeutic agents to be used to treat diseases in humans due to the many differences that exist between rodents and humans; see entire document.  The same has been said of the use of the mouse as a model for treating cancer in humans.  See, e.g., Dennis (Nature. 2006 Aug 7; 442: 739-741), which reports, despite their present indispensableness, mouse models, such as xenografts, have only limited utility in predicting the clinical effectiveness of anticancer treatments; see entire document (e.g., page 739, column 2).  Dennis explains there is a “laundry list” of problems associated with the use of mice to model human diseases, such as cancer (page 739, column 1).  Accordingly, Dennis reports, “[a]lthough virtually every successful cancer drug on the market will have undergone xenograft testing, many more that show positive results in mice have had little or no effect on humans, possibly because the human tumours are growing in a foreign environment” (page 740, column 1).  Therefore, quoting Howard Fine, Dennis concludes: “ ‘Mice are valuable but they are, after all, still mice'  ”, suggesting the best study subject will always be the human (page 741, column 3).   
        21 See, e.g., Ferreira da Rocha Junior et al. (PPAR Res. 2013; 2013: 519724; pp. 1-9), which lists multiple publications that describe the immunosuppressive effects of rosiglitazone and other PPAR agonists; see entire document (e.g., the abstract).
        
        22 See, e.g., Yan et al. (Immunol. Lett. Jan-Feb 2014; 157 (1-2): 9-15), which reports the finding that rosiglitazone inhibits the proliferation of effector T cells and discloses that given its anti-inflammatory and immunomodulatory properties, PPAR has been identified as a therapeutic target in the treatment of inflammatory diseases, including asthma; see the entire document (e.g., the abstract).  Similarly Yu et al. (Asian Pacific J. Tropical Med. 2017; 10 (1): 64-8) reports the finding that in subjects treated with rosiglitazone, the immune response was dampened with increased numbers of regulatory T cells (Tregs) and decreased levels of effector T cell functionality (e.g., cytokine secretion); see entire document (e.g., the abstract).  Then, too, Schmidt et al. (J. Leukoc. Biol. 2004 Mar; 75 (3): 478-85) teaches the TZDs pioglitazone and ciglitazone suppressed proliferation and activation of T cells and that pioglitazone even caused a decrease in the cell viability, which suggests these PPAR agonists be used to treat autoimmune diseases; see entire document (e.g., the abstract).  As yet another example of such evidence, Zhao et al. (Clin. Immunol. 2013 Oct; 149 (1): 119-32) teaches PPAR agonists suppress immune function by downregulating immune effector cell proliferation and activation and could therefore be used to treat systemic lupus erythematosus; see entire document (e.gt., the abstract).        
        23 It is understood that the tracings are colored but the copy of the declaration provided appears in black and white; so it cannot be ascertained which tracing represents the data associated with “treated” or “untreated” cells.  Also the printing used to label the axes is illegibly reproduced.  Nevertheless, the declaration states that the red line (tracing) representing the data associated with the treated cells is shifted to the right of the blue line (tracing) representing the data associated with the untreated cells to indicate that there has been an increase in mitochondrial mass in the cells treated with the different agents (e.g., rosiglitazone), so presumably the lower axis represents the measure of mitochondrial mass; but, why, if there is an increased mitochondrial mass resulting from culturing the cells in the presence of rosiglitazone and piolitazone, does it appear that one of the two tracings is entirely contained within the area of the other with no significance difference in the extent of the measure of the mitochondrial mass of the cells along the x-axis?  There may be a very subtle shift in the respective tracings of the data acquired from the experiments performed using rosiglitazone, but there does not appear to be any longitudinal shift along the x-axis in the data set acquired from the experiment performed using pioglitazone.  Why then is it alleged that there has been an increase in mitochondrial mass?  
        24 To rebut Applicant’s argument, it is noted that there is additional evidence that  rosiglitazone and pioglitazone are not equivalents.  Deeg et al. (PPAR Res. 2008; 2008: 520465; pp. 1-6) teaches the results of head-to-head randomized clinical trials have revealed differences between these two PPAR agonists; see entire document (e.g., the abstract).  Deeg et al. discloses that pioglitazone increased total, large, and medium HDLs while decreasing small HDL concentration; whereas in contrast, rosiglitazone decreased total, large, and small HDLs while increasing medium HDL particle concentration (see, e.g., page 3).  It follows from these findings that it must not be presumed that any given “TZD” is the functional equivalent of any other.  So, for example, it should not be taken for granted that rivoglitazone or troglitazone will cause the same effect upon TILs as either rosiglitazone or pioglitazone.  Notably there is at present no evidence to support the assertion that rivoglitazone or troglitazone are effectively used to “treat” TILs from a tumor of any given mammalian subject and the same may be said of any other “TZD”, which has not been specifically named by the specification. 
        25 See the above rejection of the claims under 35 U.S.C. § 112(b).
        26 See page 226 of Bunt et al.
        27 See, e.g., the disclosure by Lee et al. at page 471, which indicates that the application of a cytokine that produces a more effective T cell population than IL-2 alone and which in particular does not support the differentiation and proliferation of Tregs because, as was well-known at the time, Tregs act to downregulate productive anticancer immune responses and hamper the successful application of adoptive T cell therapy for the treatment of cancer.
        28 Notably Applicant has argued that one ordinarily skilled in the art would not have had a reasonable expectation of success in practicing the claimed invention, as suggested by the prior art.